EXHIBIT 99.6 The Swap Contract Administration Agreement SWAP CONTRACT ADMINISTRATION AGREEMENT This SWAP CONTRACT ADMINISTRATION AGREEMENT, dated as of March 30, 2007 (this “Agreement”), among THE BANK OF NEW YORK (“BNY”), as Swap Contract Administrator (in such capacity, the “Swap Contract Administrator”) and not in its individual or corporate capacity but solely as Trustee under the Pooling and Servicing Agreement referred to below (in such capacity, the “Trustee”), and COUNTRYWIDE HOME LOANS, INC. (“CHL”). WHEREAS, CHL is a party to an interest rate swap agreement between CHL and Deutsche Bank AG, New York Branch (“Deutsche Bank” and, the “Counterparty”), with a Trade Date of March 27, 2007 and a reference number of Global No. N592347N (the “Class A-1-A Swap Contract”), an interest rate swap agreement between CHL and Deutsche Bank with a Trade Date of March 27, 2007 and a reference number of Global No. N592349N (the “Class A-1-B Swap Contract”), an interest rate swap agreement between CHL and Deutsche Bank with a Trade Date of March 27, 2007 and a reference number of Global No. N592351N (the “Class A-2-A Swap Contract”) and an interest rate swap agreement between CHL and Deutsche Bank with a Trade Date of March 27, 2007 and a reference number of Global No. N592352N (the “Class A-3 Swap Contract” and, together with the Class A-1-A Swap Contract, the Class A-1-B Swap Contract and the Class A-2-A Swap Contract, the “Swap Contracts” and each, a “Swap Contract”), copies of which are attached to this Agreement as Exhibit A; WHEREAS, CWALT, Inc. is conveying certain mortgage loans and other related assets to a trust fund, Alternative Loan Trust 2007-OA7 (the “Trust Fund”) created pursuant to a Pooling and Servicing Agreement, dated as of March 1, 2007 (the “Pooling and Servicing Agreement”), among CWALT, Inc., as depositor, CHL, as a seller, Park Granada LLC, as a seller, Park Monaco Inc., as a seller, Park Sienna LLC, as a seller, Countrywide Home Loans Servicing LP, as master servicer (the “Master Servicer”), and the Trustee; WHEREAS, simultaneously with the execution and delivery of this Agreement, CHL is assigning all of its rights, and delegating all of its duties and obligations, under the Swap Contracts to the Swap Contract Administrator, pursuant to an assignment agreement dated as of the date hereof (the “Assignment Agreement”) among CHL, as assignor, the Swap Contract Administrator, as assignee, and the Counterparty; WHEREAS, the parties hereto desire that the Trustee make remittances to the Swap Contract Administrator as contemplated by and to the extent provided in the Pooling and Servicing Agreement to cover payments due to the Counterparty under each Swap Contract; WHEREAS, CHL desires that the payments payable by the Counterparty on each Swap Contract be distributed to the Trustee under the Pooling and Servicing Agreement to be applied for the purposes specified in the Pooling and Servicing Agreement; WHEREAS, CHL and the Trustee desire to appoint the Swap Contract Administrator, and the Swap Contract Administrator desires to accept such appointment, to distribute funds received under the Swap Contracts to the Trustee and to CHL as provided in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: 1.
